Citation Nr: 1803579	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for acquired psychiatric disability, to include depression, generalized anxiety disorder, and post-traumatic stress disorder.

2. Entitlement to service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In September 2017, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record.

By way of background, the RO denied entitlement to service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD in a February 2010 rating decision, based on a finding that the Veteran lacked a verifiable stressor and a confirmed diagnosis of PTSD. The Veteran did not file a timely Notice of Disagreement within the one-year appellate period.

The Veteran filed an April 2011 claim to reopen the claim of service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD and entitlement to service connection for a skin rash. The RO denied entitlement to service connection for both issues in a November 2011 rating decision. The Veteran filed a Notice of Disagreement as to the acquired psychiatric disability only. The Veteran timely perfected an appeal in December 2012.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In January 2017, the Veteran submitted a statement which included a request that the claim be expedited to financial hardship.  As such it is considered a motion to Advance on the Docket (AOD) due to financial hardship. Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown. See 38 U.S.C. § 7107 (a)(2) (20124); 38 C.F.R. Â§ 20.900 (c) (2017). Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay. Any motion for advancement should be supported by pertinent documentation. The Board has considered the Veteran's motion and finds that the Veteran has not submitted sufficient evidence to demonstrate the necessity of an AOD due to financial hardship and the motion for AOD is denied.

The issue of entitlement to service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A February 2010 rating decision denied service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD. The Veteran was notified of his appellate rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the February 2010 rating decision is not cumulative and redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

1. The February 2010 rating decision as to the denial of service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD is final. 38 U.S.C. §§ 7103, 7104, 7105 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. New and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.

Here, the Veteran originally filed a claim of entitlement to service connection for PTSD in September 2009; a February 2010 rating decision denied the claim. The aforementioned rating decision cited post-service diagnoses of anxiety and depression, but noted that the record was void of any evidence that the conditions were related to service. Additionally, the rating decision noted that the Veteran did not have a current diagnosis of PTSD, and that the Veteran did not submit a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder. Accordingly, the claim for entitlement to service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD was denied. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The February 2010 rating decision therefore became final. See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the February 2010 rating decision included the Veteran's service treatment and personnel records, as well post-service VA treatment records. 

In April 2011, the Veteran requested that his claim of entitlement to service connection for an acquired psychiatric disability to include depression, generalized anxiety disorder, and PTSD be reopened. Relevant additional evidence received since the February 2010 rating decision includes the aforementioned VA Form 21-0781a describing the Veteran's stressors related to his PTSD claim. Additionally, the Veteran submitted an April 2014 correspondence from Dr. S. I., indicating that the Veteran has symptoms that are consistent with PTSD, anxiety and depression, and a subsequent June 2014 correspondence from Dr. S. I. indicating that the Veteran has a diagnosis of PTSD. 

This evidence was not previously on file at the time of the February 2010 rating decision; thus it is new. Furthermore, this evidence is material because it bears directly on the issue of a diagnosis for PTSD, being that the claim was previously denied for a lack thereof. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disability to include depression, generalized anxiety disorder, and PTSD, and it raises a reasonable possibility of substantiating the claim. Accordingly, the claim of entitlement to service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD, is reopened. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD is granted.


REMAND

With regard to the Veteran's service connection claim for an acquired psychiatric disability, to include depression, generalized anxiety disorder, and PTSD, the Board finds that a VA examination and opinion are necessary.

The Veteran contends that during his service in Korea, he was assigned to take food to other soldiers imprisoned in a civilian jail in Korea. The Veteran asserts that his experiences visiting the prison have contributed to his current claimed acquired psychiatric disorders. Additionally, the Veteran contends that during his time in Korea, he was assigned to transport his superiors to different bases around Korea. He claims that his experiences in witnessing dead bodies in carrying out his duties, has also contributed to his current claimed acquired psychiatric disorders.

As previously discussed, the Veteran submitted VA Form 21-0781a describing the above instances as stressors related to his PTSD claim. In November 2011, a formal finding was made that there was a lack of information required to corroborate the stressors, and that any further attempts would be futile. In addition to the formal finding, a notation was made that indicated that one of the functions of the Veteran's Battalion was to provide personnel to the Battalion's Consolidated Mess Hall. 

While the Board notes that the Veteran's stressors are not confirmed, the above mentioned notation indicates that there is a possibility that the Veteran's duties would have included delivering rations to imprisoned soldiers. Furthermore, the Board notes that the Veteran presents as a credible historian, as he has consistently recounted his stressors with specificity during the pendency of this appeal. Accordingly, for the purposes of adjudicating this appeal, the Veteran's lay statements should be considered in determining the nature and etiology of any acquired psychiatric disabilities, to include depression, generalized anxiety disorder, and PTSD. 

Thus far, no examination or opinion has been provided on this issue. Accordingly, as the record indicates that the Veteran has a current diagnosis for depression, anxiety, and PTSD that may be associated with active service, a remand seeking such an examination and opinion is necessary. See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability. The entire record must be reviewed in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a.)	Please identify (by diagnosis) each psychiatric disability entity found. If no psychiatric disability is diagnosed, reconcile such finding with the fact that the Veteran has VA psychiatric treatment and has been assigned various psychiatric diagnoses. 

b.)	If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis, and indicate whether PTSD is at least as likely as not (a 50% or greater probability) related to the stressor. If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met. Attention is invited to the June 2014 correspondence indicating a diagnosis of PTSD, and the Veteran's lay statements concerning his in-service stressors.

c.)  For any other psychiatric disability diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) directly related to the Veteran's active service or was caused or aggravated by his service-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

2. The AOJ should then review the record, ensure all development sought is completed, and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


